ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
ZAAZTC Co.                                     )      ASBCA No. 59194
                                               )
Under Contract No. W91B4M-09-P-7232            )

APPEARANCE FOR THE APPELLANT:                         Mr. S. Ahmad Shah
                                                       Managing Director

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Cameron Edlefsen, JA
                                                       Trial Attorney

                ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       Appellant filed this appeal on 5 March 2014. 1 After the pleadings were filed, the
Board, by Order dated 14 May 2014, directed the parties to indicate how they wished to
proceed with respect to whether a hearing was necessary. In a 28 May 2014 letter, the
government requested an oral hearing. Appellant did not reply to the 14 May 2014
Order.

       By Order dated 24 June 2014, the Board directed the parties to jointly propose
three hearing dates, within 30 days of the date of the Order. The government responded
on 23 July 2014, stating it had attempted several times to coordinate hearing dates with
appellant through emails, but appellant had not replied. Therefore, the government made
a unilateral proposal of possible dates in February 2015. By Order dated 29 July 2014,
appellant was directed to inform the Board if it agreed with the government's suggested
dates or to suggest alternative dates, and to do so no later than 19 August 2014. The
Order informed appellant that if it did not comply by that date, the Board may order
appellant to show cause why the appeal should not be dismissed with prejudice pursuant
to Board Rule 17 (formerly Rule 31 ). No response was received by the Board.

        By Order dated 28 August 2014, appellant was directed to show cause why this
appeal should not be dismissed for lack of prosecution. The Order stated that if appellant
failed to comply within 21 days, the Board may dismiss the appeal with prejudice under
Board Rule 17 for failure to prosecute, without further notice to the parties. To date, no
response has been received by the Board.

1
    All written communications with appellant are by email due to the lack of a functioning
         mail system in Afghanistan.
       Accordingly, this appeal is dismissed with prejudice under Board Rule 17.

       Dated: 9 October 2014



                                                ~~~-
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


I concur                                         I concur



~CKLEFORD
Administrative Judge
                                                ~~
                                                 fiMOTHYP.CILMAIL
                                                 Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59194, Appeal of ZAAZTC Co.,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2